Exhibit 10.4

 



EXTENSION AGREEMENT

 

This extension agreement (the "Agreement) is made as of April 27, 2016 by and
between LATTICE INCORPORATED, a Delaware corporation ("Borrower"), and CANTONE
ASSET MANAGEMENT, LLC, a Pennsylvania limited liability company ("Lender")
(collectively, the "Parties" and singularly, a "Party").

 

The Lender previously extended credit to the Borrower in the amount of $580,000
on or about November 2, 2015 (the "Loan"). The Loan is evidenced and secured by
(i) a Secured Promissory Note dated November 2, 2015, and (ii) a Loan and
Security Agreement dated November 2, 2015 (the "Loan Documents"). The Loan is
secured by a security interest in certain contracts of the Borrower. The due
date of the Note is May 2, 2016 (the "Due Date").

 

Borrower has requested, and Lender is willing to grant, a sixty (60) day
extension for payment of the Loan, with a new due date of July 2, 2016 (the "New
Due Date"), under the terms and conditions described below.

 

In consideration of the mutual promises contained in this Agreement, and
intending to be legally bound, the Parties agree as follows:

 

1. Representations by Borrower. The Borrower represents as follows:

 

a) Borrower is able to pay interest on the Loan but not principal. Lender
acknowledges that Borrower has paid all interest due on the Loan as of May 2,
2016. As of the date of this Agreement, the total principal due on the Loan is
$580,000.

 

b) On the date of this Agreement, Borrower is not insolvent and is financially
able to pay interest on the Loan, as described below.

 

c) The Borrower makes no admission of default or non-compliance under the Loan
Documents. For purposes of financial statement reporting or obtaining credit,
during the term of this Agreement, if requested by Borrower, the Lender agrees
to issue a statement to the effect that the Borrower is not now in default under
the Loan Documents.

 

2. Extension. Lender agrees to extend the Due Date under the Loan Documents to
the New Due Date, and to forbear from exercising any rights Lender might have
under the Loan Documents or otherwise until the New Due Date under the terms and
conditions of this Agreement.

 

3. Conditions Precedent. Lender's agreement to the New Due Date is expressly
conditioned upon the timely occurrence of each of the following events:

 

a) Interest and Payments. Interest will continue to accrue on the Loan at the
rate of 14% per annum. Borrower has paid all accrued but unpaid interest on the
Loans as of May 2, 2016 upon execution of this Agreement and pay monthly
interest in arrears on the 2nd of each month beginning June 2, 2016 in the
amount of $7000 on the Loan, until principal of the Loan is fully repaid.
Borrower will pay the principal and all accrued but unpaid interest on the Loan
on or before the New Due Date.

 



 1 

 

 



b) If, at any time during which any indebtedness under the Loan remains
outstanding, Borrower defaults on any indebtedness owed by Borrower to any
person (excluding trade payables under $10,000.00), Borrower must give Lender
written notice of such default within five (5) days. For the purposes of this
Section 4(b), "default" shall have the same meaning as defined in the Loan
Documents or in any loan document relating to the indebtedness in default. Upon
any such default that is not cured within five (5) days after the date of such
notice (regardless of any cure period found in the Loan Documents or any loan
documents related to the indebtedness in default), the default provisions as
found in the Secured Note document will apply: the Maker will immediately issue
to the Payee a certificate representing 2,500,000 shares of the Maker's common
stock as a late payment penalty and not as interest, and $50,000 will be added
to the principal amount and begin accruing Default Interest at 18%.

 

c) Expenses. Borrower shall pay the Lender's legal fee of $750.00 upon execution
of this Agreement.

 

d) The Borrower shall not sell or transfer any part of the Collateral without
approval of Lender. The Borrower shall not incur any debt secured by a lien on
the Collateral without prior written approval of 100% of the members of the
Borrower.

 

e) The principal amount of the Loan will increase to $600,000, effective upon
execution of this Agreement, to be evidenced by a new note (the "New Note")
dated April 27, 2016.

 

f) As additional consideration for the Lender extending the Loan to the New Due
Date, the Borrower will issue to the Lender, or to its order, 1,000,000 shares
of the Borrower's restricted common stock, to be issued within 30 days after the
execution of this Agreement.

 

4. Default. If Borrower causes any event of default under the Loan Documents,
the extension of the Loan under this Agreement will immediately end, and the
Lender may take any and all remedies available to the Lender under the Loan
Documents for payment of principal and interest under the Loan or hereunder.

 

5. Modifications. The Loan Documents remain in full force and effect except as
expressly modified by this Agreement. Neither this Agreement nor the Loan
Documents may be amended except by an instrument in writing signed by the
Parties, their successors or assigns.

 

IN WITNESS WHEREOF, the Parties have signed this Extension Agreement as of the
27th day of April, 2016.

 

LATTICE INCORPORATED

 

 

By: /s/ Paul Burgess       

             Paul Burgess, CEO

 

 



 2 

 

 

 

CANTONE ASSET MANAGEMENT, LLC:

 

 

By: /s/ Anthony J. Cantone

         Anthony J. Cantone, Managing Member

 

 

 

 

 

 

 

 

 

 



 3 

 

 



